DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 4/13/22 has been received and considered.  In the response, Applicant amended claims 1, 3, 11, 12 and 14,  canceled claim 10 and added claim.  Therefore, claims 1-9 and 11-21 are pending.  In addition, Applicant has provided a revised drawing sheets containing Figures 3 and 4 which have been approved for entry.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: LIMBO SPECTATING IN A VIDEO GAME.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5-8, 11-13 and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieger et al. (pub. no. 20200197807) in view of Agarwal et al. (pub. no. 20170246544).
Regarding claim 1, Tieger discloses a game screen display method, wherein a graphical user interface is rendered by executing a game application and the graphical user interface is used to display a game screen corresponding to a first game perspective which corresponds to a first virtual character, the game screen display method comprising:  determining a second virtual character according to a preset-selection operation triggered by a user (“A GUI (Graphical User Interface) displaying a dashboard comprising information of the top `n` ranking storylines in a game match, such as the first person shooter (FPS) game session involving Team Alpha and Team Beta. It should be appreciated that the ranking data is periodically generated by the storyline ranking module 130 and stored/updated in the database system 150. The engagement module 140 accesses the most recently updated ranking data from the database system 150 and displays on the dashboard. In some embodiments, the module 140 enables the spectator to choose any one of the `n` ranking storylines that he would like to view. The spectator's choice of the storyline is communicated to the camera intelligence module 135 that, as a result, broadcasts the chosen storyline to the spectator's device. A GUI to enable a spectator to filter the storylines. For example, in some embodiments, the spectator can choose to view video data pertaining to storylines involving only x, y and z players or storylines related to only a particular team”, [0098] & [0099]);

 when it is detected that the first virtual character is in a first specific state;  acquiring a second game perspective corresponding to the second virtual character, and displaying a game screen corresponding to the second game perspective in the graphical user interface (“A GUI to enable a spectator to request kill-cam replays during or after completion of a game match. As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]); 

and  displaying a control operation screen corresponding to the second virtual character in the graphical user interface, wherein operation instruction information of a preset control in the control operation screen corresponds to a virtual action of the second virtual character in the game screen (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]). 
Regarding claim 1, it is noted that Tieger does not disclose displaying a visual indication of the preset control that triggers the virtual action of the second virtual character.  Agarwal however, teaches displaying a visual indication of the preset control that triggers the virtual action of the second virtual character (“One exemplary implementation of the video game streaming technique described herein involves a system for spectating video gameplay over a computer network. This system includes a computing device that is used by a spectator, where this spectator computing device includes a display screen and a video game that is executable by the spectator computing device, and the video game includes a game engine. A request is received from the spectator to spectate a selected video gameplay recording, where this recording is of a player who was playing the video game. This spectation request is then forwarded over the network to a video gameplay repository. Recorded video gameplay information associated with the selected video gameplay recording is then received over the network from the video gameplay repository, where this gameplay information includes each of the high-level game commands that was input to the game engine as the player was playing the video game, and this gameplay information also includes inputs the player made to the video game to control it as they were playing it. The recorded video gameplay information is then replayed to the video game at the timing in which this gameplay information was originally recorded, where this replay includes replaying the high-level game commands to the game engine, and this replay generates a playback of the selected video gameplay recording. The playback of the selected video gameplay recording is then displayed on the display screen. Upon receiving a request from the spectator to view the inputs the player made to the video game to control it, these inputs are highlighted on the display screen during the playback of the selected video gameplay recording”, [0002]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar methods in the same way.  Here both Tieger and Agarwal are directed to video game spectating systems.  To include the watched player input display of Agarwal in the Tieger invention would be to use a known technique to improve a similar method in the same way.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the Tieger to include the watched player input display of Agarwal.  To do so would provide further information on the controls used to implement the fatal attack thereby catering to spectator preference and increasing the perceived entertainment value of the method.
Regarding claim 2, Tieger discloses the second virtual character is a virtual character that satisfies a preset condition and is in a second specific state (“As known to persons of ordinary skill in the art, in first person shooter (FPS) games, killcam refers to a virtual camera that reveals the way that a player was killed, displaying an instant replay of the player's own death through another player's eyes”, [0100]).
Regarding claim 5, Tieger discloses invoking a perspective interface corresponding to the second virtual character, and acquiring the second game perspective based on the perspective interface (“A GUI that provides a spectator with a plurality of parameters to affect or control a positioning and/or viewing orientation of the virtual camera that records various storylines. In some embodiments, the plurality of parameters may include tilt and pan options of the virtual camera”, [0101]).
Regarding claim 6, Tieger discloses before determining the second virtual character according to the selection operation triggered by a user, the method further comprising:  acquiring character information of other virtual characters in the same queue as the first virtual character; generating a virtual character list based on the character information ([0098] & [0099]).
Regarding claim 7, Tieger discloses in response to the preset-selection operation acted on the virtual character list, determining a virtual character corresponding to the selection operation in the virtual character list as the second virtual character ([0098] & [0099]).
Regarding claim 8, Tieger discloses the character information includes a historical selecting number and/or a character name, wherein the generating the virtual character list based on the character information comprising:  generating the virtual character list based on order of the historical selecting number and/or order of a first letter included in the character name in alphabetical order ([0098] & [0099]).
Claim 11 is directed an article of manufacture that contains code that implements the method of claim 1 and is rejected for the same reasons as claim 1.
Claims 12, 13 and 16-19 are directed to an apparatus that implements the methods of claims 1, 2 and 5-8 respectively and are rejected for the same reasons as claims 1, 2 and 5-8 respectively.
Claims 3 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tieger et al. (pub. no. 20200197807) in view of Agarwal et al. (pub. no. 20170246544) as applied respectively to claims 1 and 12 above and further in view of Oates (pub. no. 20170006074).
Regarding claims 3 & 14, it is noted that Tieger does not explicitly disclose marking a character with identification.   Oates however, teaches marking a character with identification (“In some embodiments, broadcast content based at least in part on game metadata for the game being broadcast 634 may be overlaid, blended, or composited into the video stream content to be displayed in broadcast 634. This broadcast content may be referred to herein as overlay content. In some embodiments, overlay content may be added to the video stream by a spectating service 100 as illustrated in FIGS. 1A and 1B. In some embodiments, overlay content may instead or in addition be added to the video stream by a broadcast content service 113 between spectating service 100 and at least some of the spectator devices 160. The overlay content may include textual and/or graphical content. As a non-limiting example, text tags or captions may be added to objects or scenes in the video stream. For example, as shown in FIG. 6A, name tags (shown as A, B, C, D, and E in FIG. 6A) may be added to characters in the video stream so that spectators may identify the players in the game”, [0192]).
Exemplary rationales that may support a conclusion of obviousness include use of known technique to improve similar devices (methods, or products) in the same way.   Here both Tieger and Oates are directed to spectating systems.  To use the character marking identification as taught by Oates in Tieger invention would be to use a known technique to improve similar devices in the same way.   Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Tieger to use the character marking of Oates.  To do so would make the game seen more intuitive as the various players could be unambiguously identified.
Allowable Subject Matter
Claims 4, 9, 15, 20 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments filed on April 13, 2022 have been fully considered but they are not entirely persuasive.
The replacement drawing sheets containing Figures 3 and 4 are accepted and the objections to the drawings have been withdrawn.
There was no replacement title included in the amendment. The objection to the title of the specification has been maintained. Examiner has suggested an updated title based on the current amended claims above.
The rejection to claim 11  based on 35 U.S.C. §101 has been withdrawn based on the current amendments to that claims.
On pages 12-14, Applicant argues that the amended independent claims overcome the prior art of record because Tieger fails to disclose displaying a visual indication of the control of the second virtual character.  Examiner agrees.  However, it would have been obvious to do so given the teachings of Agarwal as detailed above.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/            Primary Examiner, Art Unit 3715